Tlie opinion of tlie court was delivered by
Watkins, .1.
The accused r^as indicted, tried and convicted of rape, and from a sentence to lifetime imprisonment in the penitentiary, in pursuance of the verdict of the jury, has prosecuted this appeal, which is predicated upon an alleged error of the trial judge in refusing to grant him a new trial, as prayed for.
The application for the new trial was not sivpported by any evidence, and no hill of exceptions was reserved for the accused, to the ruling complained of, and, even in the brief of defendant’s counsel there is no suggestion of any error apparent upon the face of the record, which would fatally affect the proceedings.
However much we may he disposed to favor the liberty of the citizen by entertaining appeals when the proper defense of the accused has suffered through neglect, or mismanagement of counsel, we will restrict that disposition to extreme cases, unless the record discloses error apparent, a hill of exceptions, motion in arrest of judgment, or proper assignment of error. 38 Ann. State vs. Balize; 40 S. 190; 7 N. S. 234; 40 S. 658; 5 N. S. 341.
Neither of those conditions exist in this case.
This court has repeatedly and recently held that it cannot take notice of any facts adduced during the trial of a criminal case, pertaining to rulings of the judge, unless same accompanies a bill of exceptions, reserved at the time such ruling was made. 35 Ann. 742, State vs. Williams; 32 Ann. 842, State vs. Nelson; 35 Ann. 823, State vs. Belden; 35 Ann. 769, State vs. Jackson.
The counsel for the defendant has filed in this court what he styles an assignment of errors, and which is to the effect, that “all the/acts stated in his brief as to the refusal of the judge a quo to allow a hill of exceptions to he drawn up * * * * and as to the statement of the prosecuting witness,” etc.; and further to the effect that the judge *686stated from the bench “ that counsel might do so, but that he would not sign ” such a bill of exceptions — but such errors cannot be presented in this manner. 35 Ann. 770, State vs. Riculfi and McClung; 90 S. 275, Wallace vs. Thompson. They are certainly not apparent upon the face of the record, and on this form of procedure we cannot grant the requested ruling.
The judgment is bheiefove affirmed.